SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended February 28, 2003 Commission File Number:1-9852 CHASE CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 11-1797126 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 26 Summer St. Bridgewater, Massachusetts 02324 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes X No Common Shares Outstanding as of January 31, 2003 4,047,317 Part 1: FINANCIAL INFORMATION CHASE CORPORATION CONSOLIDATED BALANCE SHEET ASSETS Feb 28 Aug 31 2003 2002 (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and cash equivalents $745,173 $329,084 Trade receivables, less allowances for doubtful accounts of $470,775 and $2288,177 respectively 10,665,749 11,019,325 Note receivable from related party Inventories (Note B) Finished and in process 5,106,265 4,536,453 Raw Materials 5,311,738 4,981,086 10,418,003 9,517,539 Prepaid expenses & other current assets 871,116 604,512 Deferred taxes 188,310 137,888 TOTAL CURRENT ASSETS 22,888,351 21,608,348 PROPERTY, PLANT AND EQUIPMENT Land and improvements 1,096,704 1,096,704 Buildings 10,197,575 7,480,873 Machinery & equipment 23,121,733 21,992,666 Construction in Process 660,538 855,100 35,076,550 31,425,343 Less allowance for depreciation 17,276,609 16,293,137 17,799,941 15,132,206 OTHER ASSETS Excess of cost over net assets acquired 10,503,820 10,503,820 Less amortization 1,922,089 1,922,089 8,581,731 8,581,731 Patents, agreements and trademarks less amortization of $1,035,384 for Feb 28, 2003 and August 31, 2002 605,340 653,985 Cash surrender value of life insurance net 4,723,279 4,459,167 Deferred taxes 775,808 655,279 Investment in joint venture 1,249,595 1,324,595 Other 957,398 889,518 16,893,151 16,564,275 $57,581,443 $53,304,829 LIABILITIES AND STOCKHOLDERS' EQUITY Feb 28 Aug 31 2003 2002 (UNAUDITED) (AUDITED) CURRENT LIABILITIES Accounts payable $4,655,375 $5,354,907 Notes payable 1,467,309 1,524,324 Accrued expenses 1,649,632 1,685,181 Accrued pension expense-current 407,156 407,156 Income taxes 1,921,066 866,332 Current portion of L.T. debt 2,429,330 1,966,382 TOTAL CURRENT LIABILITIES 12,529,868 11,804,282 LONG-TERM DEBT, less current portion 8,846,527 6,780,834 Long-term deferred compensation obligation 950,398 882,518 ACCRUED PENSION EXPENSE 823,311 552,827 STOCKHOLDERS' EQUITY First Serial Preferred Stock, par value $1.00 a share authorized 100,000 shares; (issued-none) Common Stock. par value $.10 a share, Authorized 10,000,000 shares; issued and outstanding 5,135,901 shares at Feb 28, 2003, and 5,135,901 shares at Aug. 31, 2002 respectively. 513,590 513,590 Additional paid-in capital 4,293,011 4,243,787 Treasury Stock, 1,088,584 and 1,088,584 Feb 28, 2003, and Aug. 31, 2002, respectively (4,687,565) (4,687,565) Cum. G/(L) on currency translation (187,605) (212,916) Retained earnings 34,499,908 33,427,472 34,431,339 33,284,368 $57,581,443 $53,304,829 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION STATEMENT OF CONSOLIDATED OPERATIONS (UNAUDITATED) Six Months Ended Three Months Ended Feb 28, Feb 28 Feb 28, Feb 28 2003 2002 2003 2002 Sales $33,507,862 $31,999,373 $15,718,210 $16,847,200 Commissions and other income 391,519 407,887 203,890 206,776 33,899,381 32,407,260 15,922,100 17,053,976 Cost and Expenses Cost of products sold(Note B) 23,410,952 23,870,015 11,126,003 12,617,618 Sell, general and admin expenses 6,843,218 6,212,032 3,254,740 3,156,975 Bad debt expense 91,085 61,427 49,834 48,922 Non-operating interest income (49,467) (178) (17,341) (176) Interest expense 196,132 265,786 101,226 143,690 30,491,920 30,409,082 14,514,462 15,967,029 Income before income taxes and minority interest and participation 3,407,461 1,998,178 1,407,638 1,086,947 Income taxes 1.167,100 595,900 474,200 311,100 Income before minority interest and participation 2,240,361 1,402,278 933,438 755,847 Income from minority interest (75,000) 75,000 (10,000) 35,000 NET INCOME $2,165,361 $1,477,278 $923,438 $810,847 Net income per share of Common Stock Basic $0.535 $0.366 $0.228 $0.200 Fully Diluted $0.522 $0.359 $0.222 $0.196 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY(continued) (UNAUDITED) 6 MONTH ENDED February 28, 2ebruary 28, 2002 Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ Aug 31, 2001 5,094,389 $509,439 $3,721,442 1,088,584 $(4,687,565) Currency Translation adjustment Exercise of stock options 1,512 151 (151) Issue of 40,000 shares-Tapecoat 40,000 4,000 424,000 Compensatory stock issuance 49,248 Net Income for 6 months Dividend paid in cash $.36 a share on common stock Balance @ Feb 28, 2002 5,135,901 513,590 4,194,539 1,088,584 (4,687,565) Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ Feb 28, 2002 5,135,901 513,590 4,194,539 1,088,584 (4,687,565) Currency Translation adjustment Compensatory stock issuance 49,248 Net Income for 6 months Balance @ Aug 31, 2002 5,135,901 513,590 4,243,787 1,088,584 (4,687,565) Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ Aug 31, 2002 5,135,901 513,590 4,243,787 1,088,584 (4,687,565) Currency Translation adjustment Treasury Stock dividend Exercise of stock options Compensatory stock issuance 49,224 Net Income for 6 months Dividends paid in cash $.27 a share on common stock Balance @ Feb 28, 2003 5,135,901 $513,590 $4,293,011 1,088,584 $(4,687,565) Cumulative Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ Aug 31, 2001 $30,406,446 $(213,002) $29,736,760 Currency Translation adjustment (22,404) (22,404) $(22,404) Exercise of stock options Issue of 40,000 shares-Tapecoat 428,000 Compensatory stock issuance 49,248 Net Income for 6 months 1,477,278 1,477,278 1,477,278 Dividend paid in cash $.36 a share on common stock (1,442,290) (1,442,290) Balance @ Feb 28, 2002 30,441,434 (235,406) 30,226,592 1,454,874 Cumulative Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ Feb 28, 2002 30,441,434 (235,406) 30,226,592 1,454,874 Currency Translation adjustment 22,490 22,490 22,490 Compensatory stock issuance 49,248 Net Income for 6 months 2,986,038 2,986,038 2,986,038 Balance @ Aug 31, 2002 33,427,472 (212,916) 33,284,368 3,008,528 Cumulative Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ Aug 31, 2002 33,427,472 (212,916) 33,284,368 3,008,528 Currency Translation adjustment 25,311 25,311 25,311 Treasury Stock dividend Exercise of stock options Compensatory stock issuance 49,224 Net Income for 6 months 2,165,361 2,165,361 2,165,361 2,165,361 Dividends paid in cash $.27 a share on common stock (1,092,925) (1,092,925) Balance @ Feb 28, 2003 $34,499,908 $(187,605) $34,431,339 $2,190,672 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended Feb. 28, 2003 Feb. 28, 2002 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $2,165,361 $1,477,278 Adjmts. to reconcile net income to net cash provided by operating activities: Income from joint venture 75,000 (75,000) Depreciation 983,472 893,533 Amortization 48,645 48,645 Provision for losses on accounts receivable 182,598 86,285 Stock issued for compensation 49,224 49,248 Deferred taxes (170,951) (152,583) Change in assets and liabilities Proceeds from notes receivable 0 147,000 Trade receivables 170,978 1,939,651 Inventories (900,464) 586,430 Prepaid. expenses & other current assets (266,604) (480,050) Accounts payable (699,532) 168,449 Accrued expenses 234,935 (436,741) Income taxes payable 1,054,734 (513,897) Deferred compensation 0 0 TOTAL ADJUSTMENTS 762,035 2,260,970 NET CASH FROM OPERATIONS 2,927,396 3,738,248 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (3,625,896) (2,389,468) Cash paid for investment 0 (15,352) Investment in trusteed assets 0 0 Investment in subsidiaries 0 (3,500) Purchase of cash surrender value (264,112) (393,502) Dividend received from joint venture 0 0 (3,890,008) (2,801,822) CASH FLOWS FROM FINANCING ACTIVITIES Increase in long-term debt 7,600,000 6,797,783 Payments of principal on debt (5,071,359) (6,030,898) Net borrowing under line-of-credit (57,015) (61,184) Dividend paid (1,092,925) (1,442,290) Reduction of cash paid for dividends (1,378,701) (736,589) NET CHANGE IN CASH 416,089 199,837 CASH AT BEGINNING OF PERIOD 329,084 49,283 CASH AT END OF PERIOD $745,173 $249,120 CASH PAID DURING PERIOD FOR: Income taxes $53,699 $1,385,285 Interest $196,132 $265,786 Significant non-cash transactions; see note D See accompanying notes to the consolidated financial statements and accountants' review report. CHIEF EXECUTIVE OFFICER CERTIFICATION I, Peter R. Chase, President and Chief Executive Officer of Chase Corporation, certify that: I have reviewed this Annual Report on Form 10-K of Chase Corporation (the "Registrant"); Based on my knowledge, this Annual Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Annual Report; Based on my knowledge, the financial statements, and other financial information included in this Annual Report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this Annual Report; The Registrant's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Registrant and have; a) designed such disclosure controls and procedures to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this annual report is being prepared. b) evaluated the effectiveness of the registrant's disclosure controls and procedures as of a date within 90 days prior to the filing date of this annual report (the "Evaluation Date"); and c) presented in this annual report our conclusions about the effectiveness of the disclosure controls and procedures based on our evaluation as of the Evaluation Date; 5. The Registrant's other certifying officers and I have disclosed, based on our most recent evaluation, to the Registrant's auditors and the audit committee of Registrant's board of directors (or persons performing the equivalent functions): a) all significant deficiencies in the design or operation of internal controls which could adversely affect the registrant's ability to record, process, summarize and report financial data and have identified for the registrant's auditors any material weaknesses in internal controls; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls; and 6. The registrant's other certifying officers and I have indicated in this annual report whether there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of our mostrecent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Date: April 9, 2002 /s/ Peter R. Chase Peter R. Chase President & CEO CHIEF FINANCIAL OFFICER CERTIFICATION I, Everett Chadwick, Treasurer and Chief Financial Officer of Chase Corporation, certify that: I have reviewed this Annual Report on Form 10-K of Chase Corporation (the "Registrant"); Based on my knowledge, this Annual Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Annual Report; Based on my knowledge, the financial statements, and other financial information included in this Annual Report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this Annual Report; The Registrant's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Registrant and have; a) designed such disclosure controls and procedures to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this annual report is being prepared. b) evaluated the effectiveness of the registrant's disclosure controls and procedures as of a date within 90 days prior to the filing date of this annual report (the "Evaluation Date"); and c) presented in this annual report our conclusions about the effectiveness of the disclosure controls and procedures based on our evaluation as of the Evaluation Date; 5. The Registrant's other certifying officers and I have disclosed, based on our most recent evaluation, to the Registrant's auditors and the audit committee of Registrant's board of directors (or persons performing the equivalent functions): a) all significant deficiencies in the design or operation of internal controls which could adversely affect the registrant's ability to record, process, summarize and report financial data and have identified for the registrant's auditors any material weaknesses in internal controls; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls; and 6. The registrant's other certifying officers and I have indicated in this annual report whether there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of our mostrecent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Date: April 9, 2002 /s/ Everett Chadwick Everett Chadwick Treasurer & CFO CHASE CORPORATION SECURITIES AND EXCHANGE COMMISSION NOTES TO CONSOLIDATED FINANCIAL STATEMENT April 14, 2003 Note A - Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and all adjustments (consisting of nonrecurring accruals) have been made which are, in the opinion of Management, necessary to a fair statement of the results for the interim periods reported. The financial statements of Chase Corporation include the activities of its divisions and its foreign sales subsidiary. Note B - Inventories Certain divisions used estimated gross profit rates to determine the cost of goods sold. No significant adjustments have resulted from reconciling with the interim physical inventories as a result of using this method. Note C - Income per Share of Common Stock Six Months Ended Three Months Ended February 28, 2003 February 28, 2002 February 28, 2003 February 28, 2002 Income available to common shareholders $2165,361 $1,477,278 $923,438 $810,847 Weighted average common shares outstanding 4,047,317 4,032,984 4,047,317 4,047,132 Basic earnings per share 0.535 0.366 0.228 0.200 Weighted average common shares outstanding 4,047,317 4,032,984 4,047,317 4,047,132 Effect of options outstanding 104,360 83,396 111,770 85,507 Common shares and share equivalents 4,151,677 4,116,380 4,159,087 4,132,639 Diluted earnings per share 0.522 0.359 0.222 0.196 Note D - Acquisition of AssetsChase Corporation (the "Company") has purchased certain operating assets of the Tapecoat Division of TC Manufacturing, Inc. from TC Manufacturing, Inc. The assets were purchased effective November 1, 2001. The purchase price consisted of: Cash $5,427,217 Accounts Payable 417,034 Other Current Liabilities assumed 868,728 Common Stock issued, 40,000 shares at $10.70 per share 428,000 $7,140,979 Cash was provided through operating cash and borrowing under the Companys credit facility. Note E - Change in Accounting Method In July 2001, the Financial Accounting Standards Board (FASB) issued FASB Statements Nos. 141 and 142 (FAS 141 and FAS 142), Business Combinations and Goodwill and Other Intangible Assets. FAS 141 replaces APB 16 and eliminates pooling-of-interests accounting prospectively. It also provides guidance on purchase accounting related to the recognition of intangible assets and accounting for negative goodwill. FAS 142 changes the accounting for goodwill from an amortization method to an impairment-only approach. Under FAS 142, goodwill will be tested annually and whenever events or circumstances occur indicating that goodwill might be impaired. Based on the evaluation of estimated future cash flows no adjustment to goodwill has been made at this time. Projected amortization of intangibles not included in goodwill for the next 5-year period is: 2003 - $97,047 2004 - $97,047 2005 - $96,060 2006 - $93,897 2007 - $93,897 Six Months Ended Three Months Ended February 28, February 28, February 28, February 28, 2003 2002 2003 2002 Net income as reported 2,165,361 1,477,278 923,438 810,847 Amortization Expense related to goodwill 0 0 0 0 Net income 2,165,361 1,477,278 923,438 810,847 Note F - Review by Independent Public AccountantThe financial information included in this form has been reviewed by an independent public accountant in accordance with established professional standards and procedures. Based upon such review, no adjustments or additional disclosure were recommended. Letter from the independent public accountant is included as a part of this report. INDEPENDENT ACCOUNTANTS' REVIEW REPORT
